UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 02-4644
DEJUAN WILLIAMS,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Huntington.
                Robert C. Chambers, District Judge.
                             (CR-02-48)

                      Submitted: January 29, 2003

                       Decided: March 13, 2003

  Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

W. Michael Frazier, FRAZIER & OXLEY, L.C., Huntington, West
Virginia, for Appellant. Kasey Warner, United States Attorney, Miller
A. Bushong, III, Assistant United States Attorney, Huntington, West
Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. WILLIAMS
                              OPINION

PER CURIAM:

   Dejuan Devel Williams appeals his conviction and 106-month sen-
tence after pleading guilty without a plea agreement to possession
with intent to distribute cocaine base in violation of 21 U.S.C. § 841
(2000) and unlawful possession of a firearm during and in relation to
a drug trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A)
(2000). His attorney has filed a brief pursuant to Anders v. California,
386 U.S. 738 (1967), stating that there are no meritorious issues for
appeal, but asserting the district court failed to meet the requirements
of Rule 11 of the Federal Rules of Criminal Procedure at the plea
hearing and failed to correctly calculate Williams’ sentence. Although
notified by both this court and his attorney of his right to file a pro
se supplemental brief, Williams failed to file such a brief. Finding no
reversible error, we affirm.

   Williams contends his Fed. R. Crim. P. 11 plea hearing was inade-
quate. As Williams raised no objection to the Rule 11 proceeding
below, we review this claim for plain error. United States v. General,
278 F.3d 389, 394 (4th Cir.), cert. denied, 122 S. Ct. 2643 (2002). In
light of the district court’s thorough plea colloquy, we find Williams
was fully aware of his rights and the consequences of his plea and that
his plea was knowing and voluntary. We find the district court com-
plied with the requirements of Fed. R. Crim. P. 11 in accepting Wil-
liams’ plea.

   Williams also contends the district court erred in calculating his
sentencing guidelines range. As Williams did not object at sentencing,
we review for plain error. United States v. Ford, 88 F.3d 1350, 1355
(4th Cir. 1996). The record demonstrates Williams’ sentence was
properly calculated in accordance with the sentencing guidelines.

   After this Court’s briefing deadline lapsed and nearly three months
after Williams was notified by his attorney and this court of his right
to file a pro se supplemental brief, Williams filed a "Motion to
Amended [sic] and Supplemental Pleadings Pursuant to Rule 15(d)"
in which he seeks a thirty day extension to file a supplemental brief.
Because the briefing deadline has passed and because Williams pro-
                      UNITED STATES v. WILLIAMS                       3
vides no explanation why an extension is warranted after he received
proper notification of that deadline, we deny his motion.

   We have reviewed the entire record in this case in accordance with
the requirements of Anders, and find no meritorious issues for appeal.
Accordingly, we affirm. This Court requires that counsel inform his
client, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such a petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                           AFFIRMED